Exhibit 3.6 SS. Form D-4 (Rev. 8/92) Submit in Duplicate Filing Fee $25.00 This document must be typewritten MAIL TO: Colorado Secretary of State Corporations Office 1560 Broadway. Suite 200 Denver. Colorado 80202 (303) 866 2361 ARTICLES OF AMENDMENT to the ARTICLES OF INCORPORATION 931054953 $25.00 SOS 05-26-93 10:49 CHANGE OF NAME Pursuant to the provisions ofthc Colorado Corporation Code. the undersigned corporation adopts the following Articles of Amendments to its Articles of Incorporation: FIRST The name the corporation is (note 1)Life
